Citation Nr: 0621934	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.  He died in September 1997.  The appellant is the widow 
of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.           

By a March 2004 decision, the Board denied the appellant's 
claim to reopen the issue of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Office of 
General Counsel for VA and the appellant, by and through her 
attorney-representative, filed a joint motion for remand, 
dated in September 2004.  In an Order, dated in September 
2004, the Court granted the joint motion, vacated the Board's 
March 2004 decision, and remanded the claim to the Board for 
further review.

In a July 2005 decision, the Board remanded this case and 
noted that in a VA Form 9, received by the RO on March 7, 
2003, the appellant indicated that she desired a hearing at 
the RO before the Board.  Thus, the Board directed the RO to 
place the appellant's name on the docket for a hearing before 
the Board at the RO.  However, in a letter from the 
appellant's attorney-representative, dated in August 2005, 
the appellant's attorney-representative stated that because 
of the appellant's age and health, she was not able to travel 
to either Chicago or Washington, D.C. for a hearing.  Thus, 
according to the appellant's attorney-representative, the 
appellant withdrew any pending request for a hearing and 
requested that her case be forwarded to the Board.

In a November 2005 decision, the Board reopened the 
appellant's claim of service connection for the cause of the 
veteran's death on the basis that new and material evidence 
had been presented, and remanded the underlying claim for 
further development.      

The appellant, through her attorney-representative, submitted 
additional pertinent evidence to the Board in May 2006.  The 
appellant's attorney-representative waived initial RO 
consideration of this evidence on behalf of the appellant.  
See 38 C.F.R. § 20.1304(c) (2005).


FINDINGS OF FACT

1.  The veteran died in September 1997.  The cause of death 
was listed as lung cancer.  

2.  In a VA Form 21-530, Application for Burial Benefits, 
received by the RO in September 1997, the appellant checked 
the box indicating that she was claiming that the cause of 
the veteran's death was due to service.  

3.  By an October 1997 unappealed rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death on the basis 
that the evidence of record failed to show that the cause of 
the veteran's death, lung cancer, was related to military 
service.  

4.  In May 2001, the appellant filed a claim seeking to 
reopen the issue of entitlement to service connection for the 
cause of the veteran's death.  At that time, she specifically 
alleged that the cause of the veteran's death was due to 
tobacco use in service.

5.  The competent medical evidence of record shows that the 
veteran's death was due to smoking tobacco products. 

6.  There is no additional medical evidence showing a 
relationship between the cause of the veteran's death and any 
injury or disease during the veteran's service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for cause of death due 
to tobacco use in service is barred by law.  38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300 (2005).

2.  No disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim of entitlement to service 
connection for the cause of the veteran's death, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  In December 2005, 
the RO sent the appellant a letter in which she was notified 
of the types of evidence she needed to submit, and the 
development VA would undertake.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter specifically informed 
the appellant what was needed from her and what VA would 
obtain on her behalf.  Id.  For example, the letter told her 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that she was responsible for providing 
sufficient information to VA so records could be requested.  

In the present case, it was not until after the original 
rating action on appeal was promulgated did the RO provide 
notice to the appellant regarding the duty to notify her of 
the evidence she must provide, and the evidence that VA would 
obtain on her behalf.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Nevertheless, this notice was provided to 
the appellant prior to the initial RO adjudication of this 
claim on the merits after the claim to reopen the issue of 
entitlement to service connection for the veteran's cause of 
death was reopened by the Board in November 2005.  There is 
no indication in the records that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  
The appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Quartuccio, 
16 Vet. App. at 187.  The appellant has also been notified of 
the applicable laws and regulations which set forth the 
criteria for service connection for the cause of the 
veteran's death.  In addition, the veteran's service medical 
records, VA medical treatment records, and identified private 
medical statements have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Hence, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran [appellant] regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In regard to whether further action should have been 
undertaken by way of obtaining a medical opinion on the 
question of service connection for the cause of the veteran's 
death, such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran suffered 
an event, injury, or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  In 
this case, the veteran died from lung cancer.  However, there 
is no medical evidence of record showing that he had lung 
cancer during his period of active military service or that 
he had lung cancer within the one-year presumptive period.  
In addition, the appellant has argued that the veteran became 
addicted to nicotine through the use of tobacco products, 
cigarettes, during service, continued to smoke cigarettes 
after service for the rest of his life, and developed the 
lung cancer from which he died as a result of his smoking.  
In this regard, as explained below, because the appellant 
filed her claim for service connection for the cause of the 
veteran's death due to tobacco use in service, after June 9, 
1998, the appellant's claim is barred by law.  Thus, as there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).     

The veteran's Certificate of Death indicates that he died in 
September 1997 at the age of 72.  According to the 
Certificate of Death, the cause of the veteran's death was 
lung cancer.  At the time of the veteran's death, service 
connection was in effect for the residuals of a right wrist 
fracture, which were rated as 20 percent disabling.  

In a VA Form 21-530, Application for Burial Benefits, 
received by the RO in September 1997, the appellant checked 
the box indicating that she was claiming that the cause of 
the veteran's death was due to service.  

By an October 1997 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death on the basis that the 
evidence of record failed to show that the cause of the 
veteran's death, lung cancer, was related to military 
service.   

In May 2001, the appellant filed a claim seeking to reopen 
the issue of entitlement to service connection for the cause 
of the veteran's death.  At that time, the appellant 
specifically alleged that the cause of the veteran's death 
was due to tobacco use in service.  In this regard, the 
appellant maintains that smoking cigarettes caused the 
veteran to develop lung cancer which caused his death.  She 
stated that prior to entering the military, the veteran did 
not smoke.  According to the appellant, the military provided 
cigarettes to the veteran and he became addicted to nicotine 
during service.  The appellant contends that after the 
veteran's discharge, he continued to smoke and eventually, he 
developed the lung cancer from which he died as a result of 
his smoking.        

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  Some chronic diseases are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.307(a)(3) (2005); see also, 38 U.S.C.A. § 1101(3) (West 
2002); 38 C.F.R. § 3.309(a) (2005) (listing applicable 
chronic diseases, including malignant tumors).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310.  In order to establish service 
connection for the cause of the veteran's death, and 
entitlement to DIC, the evidence must show that a service-
connected disability was either a principal or contributory 
cause of death.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 U.S.C.A. 
§ 1103(a); see also 38 C.F.R. § 3.300(b).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2005).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).

A formal claim for pension, compensation, dependency and 
indemnity compensation or any statement in a communication 
showing an intent to file a claim for disability or for death 
benefits resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical or surgical 
treatment, or examination under VA laws may be accepted as a 
claim.  38 C.F.R. § 3.154 (2005).  

In this case, the evidence of record includes the veteran's 
service medical records.  The veteran's service medical 
records are negative for any complaints or findings of lung 
cancer.  The records show that in February 1946, the veteran 
underwent a separation examination.  At that time, the 
veteran's lungs were clinically evaluated as "normal."  It 
was also reported that the veteran's chest x-ray was 
"normal."   

The evidence of record also includes the following: VA 
medical records, dated in August and September 1997, which 
show a diagnosis of lung cancer; a discharge summary from a 
private hospital, dated in September 1997 and prepared by the 
veteran's attending physician, S. K. Komanapalli, M.D., 
detailing the veteran's final illness and death with lung 
cancer, pleural effusion, and atrial fibrillation; a February 
2000 letter by Dr. Komanapalli in which Dr. Komanapalli 
stated that the veteran died from lung cancer and had a long 
history of 50 years of smoking prior to his diagnosis of 
cancer, and that it was Dr. Komanapalli's opinion that the 
veteran's lung cancer was due to his smoking; a March 2000 
letter from DJS stating that she was the veteran's sister and 
that to the best of her knowledge, the veteran did not use 
tobacco before he joined the Navy; statements dated in 2001 
by acquaintances of the veteran to the same effect as that of 
DJS; statements or letters, either dated in 2001 or 2002 or 
undated, by the appellant also to the effect that the veteran 
did not use tobacco before he went into the service and 
claiming that he became dependent upon nicotine during 
service; and a private medical statement from J. S. Labayog, 
M.D., dated in October 2002, in which Dr. Labayog stated that 
she had initially treated the veteran in August 1997, when he 
was diagnosed with clinical stage III-B non small cell lung 
cancer, and that given that the veteran had a significant 
tobacco intake, with a one pack per day, 365 packs per year, 
smoking history, it was likely that that significant 
cigarette smoking history contributed to the veteran's 
diagnosis and eventual demise from lung cancer.

As previously stated, by an October 1997 rating action, the 
RO denied the appellant's initial claim for service 
connection for the cause of the veteran's death on the basis 
that the evidence of record failed to show that the cause of 
the veteran's death, lung cancer, was related to military 
service.  In October 1997, the appellant was provided notice 
of the decision and of her appellate rights.  She did not 
file a timely notice of disagreement after receiving this 
notice.

"A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement."  38 C.F.R. § 20.201 
(2005).  To be timely, a notice of disagreement must be filed 
within one year from the date on which the agency of original 
jurisdiction mails notice of its determination to the 
claimant.  38 C.F.R. § 20.302(a) (2005).  The date of mailing 
of the letter of notification of the determination will be 
presumed to be the same as the date of that letter for the 
purpose of determining whether a notice of disagreement has 
been timely filed.  Id.   

Although the appellant filed certain documents within one 
year from the date of the October 1997 notice of denial, none 
constitutes a notice of disagreement.  She filed a VA Form 
21-4138, Statement in Support of Claim, in November 1997 and 
another VA Form 21-4138 in February 1998, both of which 
concerned possible entitlement to accrued benefits due the 
veteran at the time of his death.  Neither of these 
statements took issue with the October 1997 denial of 
entitlement to service connection for the veteran's cause of 
death.  She filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse, in June 1998 in which 
she signified that she was not contending that the veteran's 
death was due to service and did not take issue with the 
October 1997 denial.   

In January 1998, the appellant submitted an administrative 
claim to VA under the Federal Tort Claims Act (FTCA), 
alleging that negligent delay in diagnosis and treatment by 
VA contributed to the veteran's death.  A routing and 
transmittal slip, dated in March 1998, from the Regional 
Counsel to the RO, shows that at that time, VA Regional 
Counsel notified the RO of the appellant's medical 
malpractice tort claim and requested a summary of the 
veteran's claims file.  Thus, the January 1998 submission to 
VA Regional Counsel concerned a medical malpractice tort 
claim, and upon a review of the claim, there is no evidence 
showing that the appellant took issue with the October 1997 
denial.

In a letter from the appellant received by the Board in May 
2006, the appellant maintained that in December 1997, within 
one year of the October 1997 denial, she mailed a notice of 
disagreement to the RO.  She stated that her friends, V.S. 
and M.W., were with her at that time and witnessed her 
writing the notice of disagreement.  According to the 
appellant, M.W. was deceased.  However, in support of the 
appellant's contention, V.S. submitted a letter, also 
received by the Board in May 2006, in which she stated that 
she and M.W. were with the appellant in December 1997 and 
witnessed her write a notice of disagreement to the October 
1997 denial.  The appellant also submitted copies of letters 
from her congressman, dated in May and June 1998, and copies 
of letters from a private attorney, dated in August 1997 and 
April 1998, all received by the Board in May 2006, in support 
of her contention that she was attempting to pursue her cause 
of death claim.  A review of the May and June 1998 letters 
show that at that time, the appellant's congressman offered 
to assist the appellant in obtaining the veteran's service 
medical records.  A review of the letters from the private 
attorney show that the private attorney was assisting the 
appellant explore a possible claim against the tobacco 
companies.  However, although the appellant contends that she 
submitted a timely notice of disagreement to the October 1997 
denial, the fact remains that there is no evidence of record 
showing that the RO received a notice of disagreement from 
the appellant following the October 1997 denial.  Because the 
evidence of record is negative for a notice of disagreement 
taking issue with the October 1997 denial within one year 
from the date that notice of the decision was mailed to her, 
that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302(a), 20.1103 (2005).

In May 2001, the appellant filed a claim seeking to reopen 
the issue of entitlement to service connection for the cause 
of the veteran's death.  At that time, the appellant 
specifically alleged that the cause of the veteran's death 
was secondary to nicotine dependence and tobacco use arising 
during service.  In a November 2005 decision, the Board 
reopened the appellant's claim of service connection for the 
cause of the veteran's death on the basis that new and 
material evidence had been presented.  The Board specifically 
noted that the appellant's lay opinion that the veteran 
became addicted to nicotine through the use of tobacco 
products, cigarettes, during service, continued to smoke 
cigarettes after service for the rest of his life, and 
developed the lung cancer from which he died as a result of 
his smoking, was not previously of record.  Thus, the 
appellant's claim for service connection for the cause of the 
veteran's death was reopened.  

In light of the above, the Board observes that the 
appellant's specific claim for service connection for the 
cause of the veteran's death, as secondary to nicotine 
dependence and tobacco use arising during service, was 
received after June 9, 1998 in May 2001; thus, the veteran's 
cause of death cannot be considered service-connected if it 
is attributable to the use of tobacco products during 
service.  

The medical evidence of record shows that the veteran had a 
history of smoking for 50 years, which places the origin of 
the veteran's smoking habit during service.  In this regard, 
the appellant, the veteran's sister, and acquaintances of the 
veteran all maintain that the veteran did not start smoking 
until he entered the military.  The medical evidence of 
record also relates the veteran's smoking to his lung cancer.    

Because the medical evidence shows that the veteran's lung 
cancer was due to smoking, the veteran's cause of death 
cannot be service-connected.  Although the appellant asserts 
that the cause of the veteran's death should be service-
connected because of the smoking habit the veteran developed 
in service, VA regulations prohibit such a result because she 
filed her claim after June 9, 1998.  See 38 C.F.R. § 3.300; 
see also 38 U.S.C.A. § 1103(a).        

In this case, in briefs submitted by the appellant's 
attorney-representative in May 2005 and May 2006, the 
appellant's attorney-representative maintained that in 
January 1998, when the appellant submitted an administrative 
claim to VA under the FTCA, alleging that negligent delay in 
diagnosis and treatment by VA contributed to the veteran's 
death, the RO should have considered the medical malpractice 
tort claim as an informal claim for entitlement to 
compensation benefits for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151.  Under 
38 U.S.C.A. § 1151, service-connected compensation shall be 
awarded for death or disability caused by VA medical 
treatment, where the death or disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA.  According to 
the attorney-representative, the RO was aware of the medical 
malpractice tort claim, as shown by the transmittal slip, 
dated in March 1998, from VA Regional Counsel informing the 
RO of the claim and requesting a summary of the veteran's 
claims file.  The appellant's attorney-representative stated 
that no application form was forwarded to the appellant from 
the RO, so no formal claim was filed for service connection 
for the cause of the veteran's death at that time.  Since no 
application form was sent to the claimant, as required by 
38 C.F.R. § 3.155(a) (2005), the one year period for filing a 
formal claim was tolled.  The attorney-representative 
indicated that VA had a duty to consider all theories on 
which a claim could be granted, not just those specifically 
enumerated by the claimant.  Thus, the attorney-
representative maintained that the appellant's informal claim 
in January 1998 encompassed all theories on which service 
connection for the cause of the veteran's death could be 
granted.   

In the briefs submitted by the appellant's attorney-
representative in May 2005 and May 2006, the appellant's 
attorney-representative further noted that in the October 
1997 rating decision in which the RO denied the appellant's 
cause of death claim, the RO based its decision solely on the 
fact that no diagnosis of lung cancer was contained in the 
veteran's service medical records.  According to the 
attorney-representative, at the time of the October 1997 
rating action, the only evidence considered by the RO was the 
veteran's death certificate and his service medical records.  
However, the attorney-representative stated that medical 
records from the veteran's hospitalization showed that he was 
a smoker.  VA had already recognized that service connection 
could be established for tobacco-related death, where such 
death was secondary to smoking during service, or to smoking 
after service because of nicotine dependence which arose from 
a veteran's tobacco use during service.  VAOPGCPREC 19-97; 62 
Fed. Reg. 37954 (1997).  According to the attorney-
representative, that basis of service connection was never 
considered by the RO.        

The attorney-representative also noted that when the 
appellant filed her informal claim in January 1998 for 
benefits arising from the veteran's death from lung cancer, 
VA had a duty to consider all possible bases for the grant of 
benefits to the claimant.  That included a claim for service 
connection based upon the fact that the veteran's lung cancer 
was caused by smoking, either smoking during service or 
smoking after service because of nicotine dependence.  
According to the attorney representative, in May 2001, the 
appellant filed a formal claim for DIC, based on smoking as 
the cause of the veteran's lung cancer.  The 
attorney-representative stated that since no application was 
forwarded to the appellant as required by 38 C.F.R. 
§ 3.155(a) when her informal claim was filed, the one year 
period for filing a formal claim did not begin to run.  When 
the appellant filed her formal claim in May 2001, the 
effective date of the claim was January 21, 1998, the date on 
which the informal claim was filed.  The attorney-
representative indicated that at the latest, the informal 
claim was filed in March 1998, when the RO was informed of 
the appellant's claim.  According to the 


attorney-representative, in either case, the appellant's 
claim pre-dated June 10, 1998, and thus, her claim was not 
barred by 38 U.S.C.A. § 1103(a).  

The appellant's attorney-representative cites Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991) in support of the 
argument that the RO should have construed the medical 
malpractice tort claim, filed in January 1998, as an informal 
claim for entitlement to compensation benefits for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151, and that given that VA has a duty to consider all 
theories on which a claim can be granted, not just those 
specifically enumerated by the claimant, the appellant's 
informal claim in January 1998 encompassed all theories on 
which service connection for cause of death could be granted, 
including service connection for the cause of the veteran's 
death, as secondary to nicotine dependence and tobacco use 
arising during service.  However, a review of Akles indicates 
that that case is not applicable here.  The Akles case 
involves an implied claim for special monthly compensation, a 
situation which is a special case of an increased rating for 
a disability for which service connection has previously been 
granted and is a case to which the provisions of 38 C.F.R. 
§ 3.157(b) apply.  See 38 C.F.R. § 3.15(b) (where a claim's 
formal claim for compensation already has been allowed, 
receipt of certain medical evidence will be accepted as an 
informal claim).  In Akles, the appellant was service 
connected for atrophy of the left testicle and submitted a 
claim for benefits based on an increased testicular pain and 
complete atrophy.  The Court found VA erred when it failed to 
infer a claim for special monthly compensation from the 
appellant's request for an increased rating.  In this case, 
the issue is whether the January 1998 medical malpractice 
tort claim should have been construed as an informal claim 
for entitlement to compensation benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151, 
which allegedly would have encompassed a claim for 
entitlement to service connection for the cause of the 
veteran's death, as secondary to nicotine dependence and 
tobacco use arising during service; the issue does not 
involve an increased rating claim.              

The appellant's attorney-representative relies on the 
statements of the Court in Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992) in support of the argument that the RO should 
have considered the medical records from the veteran's 
hospitalization showing that he was a smoker, as an informal 
claim for service connection for the cause of the veteran's 
death, as secondary to nicotine dependence and tobacco use 
arising during service, to the effect that VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims for benefits, formal and informal, and 
VA is required to identify and act on informal claims for 
benefits.  In addition, the appellant's attorney-
representative further relies on the statements of the Court 
in Servello in support of the argument that if VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id.  The appellant's 
attorney-representative argues that because no application 
form was forwarded to the claimant after she filed an 
informal claim, it follows that when she filed a formal claim 
in May 2001 for service connection for the cause of the 
veteran's death, as secondary to nicotine dependence and 
tobacco use arising during service, the effective date of the 
claim was January 21, 1998, the date on which the informal 
claim was filed, or at the latest, March 1998 when the RO was 
informed of the appellant's claim.  However in Servello, the 
appellant was seeking an earlier effective date for a total 
rating based on individual unemployability and the Court was 
addressing that aspect of the law where medical evidence may 
in certain circumstances be accepted as an informal claim for 
an increase in disability compensation where a formal claim 
for compensation has been allowed.  See Servello, 3 Vet. App. 
at 198.  Here, the issue is whether the January 1998 medical 
malpractice tort claim should have been construed as an 
informal claim for entitlement to compensation benefits for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151, which allegedly would have encompassed a 
claim for entitlement to service connection for the cause of 
the veteran's death, as secondary to nicotine dependence and 
tobacco use arising during service; the issue does not 
involve an increased rating claim or total disability claim 
for disabilities for which service connection had been 
granted previously.    

The Board is not persuaded by the attorney-representative's 
arguments because when it examines the content of the medical 
malpractice tort claim, filed in January 1998, it finds that 
it in no way expresses an intent to seek VA benefits for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151.  On January 21, 1998, the appellant filed 
a SF 95, Claim for Damage, Injury, or Death Under the Federal 
Tort Claims Act, with VA Office of Regional Counsel in Hines, 
Illinois.  In the appellant's FTCA claim, the appellant 
alleged that negligent delay in diagnosis and treatment by VA 
contributed to the veteran's death.  This is not enough to 
evince intent to apply for entitlement to compensation 
benefits for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151, nor is it enough to evince 
intent to apply for entitlement to service connection for the 
cause of the veteran's death, to include entitlement to 
service connection for the cause of the veteran's death, as 
secondary to nicotine dependence and tobacco use arising 
during service.  The SF 95 submitted by the appellant is 
devoid of reference to a claim for pension benefits or a 
claim to be adjudicated under laws administered by VA.  In 
determining whether the January 1998 Form SF 95 may be 
recognized as a claim for compensation, fundamental 
differences between a claim for VA compensation and a claim 
under the FTCA must be taken into account.  The law makes a 
clear distinction between the two types of claims.

The FTCA prescribes a uniform procedure for the handling of 
claims against the Government on account of damage to or loss 
of property, personal injury or death caused by negligent or 
wrongful acts or omission of a Government employee under 
circumstances where the United States, if a private person, 
would be liable under the law.  28 U.S.C.A. 1291, 1346, 1402, 
2401, 2402, 2411, 2412, and 2671 through 2680 (West 2002); 38 
C.F.R. § 14.600 (2005).  A claim under the FTCA is initiated 
by the filing of a Form SF 95, Claim for Damages, Injury, or 
Death.  That is the form prescribed by regulation to be used 
in a FTCA action.  See 38 C.F.R. § 14.604 (2005).

The FTCA, including 28 U.S.C.A. §§ 1291, 1346, 1402, 2401, 
2402, 2411, 2412, and 2671-2680, is a statute which waives 
the sovereign immunity of the Federal Government.  That 
statute provides a uniform procedure for handling claims 
against the government under a variety of circumstances where 
the United States, if a private person, would be liable under 
the law.

The regulations governing claims for veterans' benefits 
provide that any communication showing an intent to file a 
claim for disability or for death benefits resulting from VA 
hospitalization, medical or surgical treatment under 
Department of Veterans Affairs laws may be accepted as a 
claim for benefits under 38 U.S.C.A. § 1151.  However, in 
this case, the Regional Counsel did not interpret the 
appellant's FTCA claim as a claim under 38 U.S.C.A. § 1151.

The form which the appellant used to submit the FTCA claim in 
January 1998, the SF 95, is a standard United States 
Government form that may be used to submit an FTCA claim to 
any agency of the federal government.  The SF 95 is not a VA 
form.  Block 1 of the SF 95 requires the claimant to specify 
the federal agency to which the claim is to be submitted.  In 
the facts underlying this appeal, the appellant stated that 
the form was to be submitted to VA.   

The FTCA is not among the laws governing veterans' benefits, 
and is not administered by VA, and VA regulations so state.  
See 38 C.F.R. §§ 14.600-14.614.  Although certain authority 
is delegated to specific employees of VA to act with regard 
to FTCA claims and FTCA matters, VA regulations setting forth 
those delegations make it clear that VA employees are acting 
under regulations issued by the Department of Justice in 
Title 28, Code of Federal Regulations, when handling with 
FTCA matters.  The liability of the Federal Government in 
FTCA claims is determined in accordance with the law of the 
state where the act or omission bringing rise to the FTCA 
claim occurred.

In particular, although 38 C.F.R. § 3.154 does not 
specifically so state, as noted above, in order to constitute 
a claim for veterans' benefits, as defined at 38 C.F.R. 
§ 3.155, a communication must express an intent to apply for 
benefits under laws administered by VA.  A claim for damages 
under the FTCA is not a claim for disability or death 
benefits under laws administered by VA.  The FTCA claims 
submitted by the appellant in January 1998 expressed no 
intent to seek any benefit other than under the FTCA.

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Thus, to 
the extent that a claim for benefits under 38 U.S.C.A. § 1151 
requires an intent to submit a claim under laws administered 
by VA, the appellant's January 1998 FTCA submission does not 
meet that requirement.  It follows that to the extent that a 
claim for service connection for the cause of the veteran's 
death, to include as secondary to nicotine dependence and 
tobacco use arising during service, requires an intent to 
submit a claim under laws administered by VA, the appellant's 
January 1998 FTCA submission does not meet that requirement.    

The appellant's attorney-representative argues that VA was 
required to infer a claim for entitlement to compensation 
benefits for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151, which would have 
encompassed a claim for entitlement to service connection for 
the cause of the veteran's death, to include as secondary to 
nicotine dependence and tobacco use arising during service, 
from the January 1998 medical malpractice tort claim, even in 
the absence of any statement whatsoever from the appellant to 
the effect that she in fact was seeking the aforementioned 
claims.  The Board finds otherwise.  The law requires that an 
informal claim must identify the benefit sought.  See 38 
C.F.R. § 3.155.  The January 1998 medical malpractice tort 
claim does not satisfy this requirement.

The Court has held that a claimant must assert a claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  In this regard, in Brannon v. West, 12 
Vet. App. 32 (1998), where in the context of an increased 
rating claim for a service-connected skin disability medical 
evidence of record arguably established a plausible claim for 
service connection a psychiatric disorder etiologically 
related to the skin condition, the Court held that the mere 
presence of such evidence did not establish an intent on the 
part of the appellant to seek secondary service connection 
for the psychiatric condition.  In this case, in the January 
1998 medical malpractice tort claim, the appellant alleged 
that negligent delay in diagnosis and treatment by VA 
contributed to the veteran's death.  The appellant did not 
express an intent to also file a claim for entitlement to 
compensation benefits for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151, much less an 
intent to file a claim for service connection for the cause 
of the veteran's death, to include as secondary to nicotine 
dependence and tobacco use arising during service.  The Court 
has further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356-57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994) ("[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue. . . .  The indication need not be express 
or highly detailed; it must only reasonably raise the 
issue").  

In addition, although the appellant's attorney-representative 
maintains that the RO should have also considered the medical 
records from the veteran's hospitalization showing that he 
was a smoker, as an informal claim for service connection for 
the cause of the veteran's death, as secondary to nicotine 
dependence and tobacco use arising during service, under 
38 C.F.R. § 3.157(b), receipt of certain medical evidence 
will be accepted as an informal claim only where a claim's 
formal claim for compensation has already been allowed.  See 
38 C.F.R. § 3.157(b) (2005).      

In short, the appellant's attorney-representative's 
contention fails because there was and is no obligation on 
the part of VA to infer an 1151 claim which would encompass a 
claim for service connection for the cause of the veteran's 
death, to include as secondary to nicotine dependence and 
tobacco use arising during service.  It was incumbent on the 
appellant in this case to identify the benefit sought, i.e., 
service connection for the cause of the veteran's death as 
secondary to nicotine dependence and tobacco use arising 
during service, if not in so many words at least to such 
degree that RO personnel could reasonably conclude that a 
claim existed.  She did not do so.  Thus, there is no 
specific claim, formal or informal, identifying the benefit 
sought - entitlement to service connection for the cause of 
the veteran's death as secondary to nicotine dependence and 
tobacco use arising during service - prior to May 2001.  

As previously stated, although the appellant asserts that the 
cause of the veteran's death should be service-connected 
because of the smoking habit the veteran developed in 
service, VA regulations prohibit such a result because she 
filed her claim after June 9, 1998.  See 38 C.F.R. § 3.300; 
see also 38 U.S.C.A. § 1103(a).  Moreover, the medical 
evidence does not show any indication that the cause of the 
veteran's death can be attributed to any other disease or 
injury in service, other than the veteran's smoking habit.  
As noted, the veteran's service medical records, including 
his February 1946 separation examination report, are negative 
for any complaints or findings of lung cancer, and the first 
diagnosis was not until 1997, which is decades after his 
military service.  In addition, there is no medical evidence 
showing that the veteran's service-connected right wrist 
disability was either a principal or contributory cause of 
death.    

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's lung cancer is related to service, other than 
based on the use of tobacco products in service.  Thus, the 
Board concludes that the preponderance of the evidence is 
against a finding of service connection for the cause of the 
veteran's death.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


